Name: Council Directive 75/274/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Luxembourg)
 Type: Directive
 Subject Matter: economic policy;  agricultural policy;  Europe; NA
 Date Published: 1975-05-19

 Avis juridique important|31975L0274Council Directive 75/274/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Luxembourg) Official Journal L 128 , 19/05/1975 P. 0226 - 0228COUNCIL DIRECTIVE of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive No 75/268/EEC (Luxembourg) (75/274/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 75/268/EEC (1) of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas, and in particular Article 2 (2) thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee (2); Whereas the Government of the Grand Duchy of Luxembourg communicated to the Commission, in accordance with Article 2 (1) of Directive No 75/268/EEC, four areas suitable for inclusion in the Community list of less-favoured agricultural areas and information concerning the characteristics of these areas; Whereas any evaluation of the indices relating to a less-favoured farming area, within the meaning of Article 3 (4) of Directive No 75/268/EEC, of small dimensions but which occupies more than nine-tenths of the surface area of that Member State, can only be valid if these are compared with Community and non-national averages; Whereas the following indices, relating to the presence of land of limited potential referred to in Article 3 (4) (a) of Directive No 75/268/EEC have been utilized : 90 % of land devoted to forage production with a livestock density not greater than 1 719 livestock units per forage hectare and 0 795 livestock units per forage hectare if the heavy costs caused by the purchase of supplementary feeding are taken into account, wheat yield 31 q/ha (Community average 37 q/ha), unfavourable drainage conditions and uneven character of the area as shown by maps; Whereas the economic results being considerably lower than the average, as referred to in Article 3 (4) (b) of Directive No 75/268/EEC, were calculated using indices relating to the net value added at factor cost per agricultural worker being less than 80 % of the Community average; Whereas the index relating to the low population density referred to in Article 3 (4) (c) of Directive No 75/268/EEC which was utilized, has a value of 75 inhabitants per square kilometre, which represents 57 % of the national average but only 45 % of the Community average (168 inhabitants per square kilometre) ; whereas the minimum proportion of the working population engaged in agriculture as a percentage of the total working population is 15 710 % (the national and Community averages are 9 727 and 9 758 % respectively); Whereas for the delimitation of areas affected by specific handicaps, which can be considered as less-favoured areas within the meaning of Article 3 (5) of Directive No 75/268/EEC account was taken on the one hand, of the existence of unfavourable natural production conditions due to heavy clay and excessively wet soils (short period of time suitable for cultivation) and, on the other hand, of handicaps resulting from constraints due to numerous spare-time activities ; whereas, moreover, the total extent of these areas does not exceed 2 75 % of the area of the Member State concerned; Whereas the nature and level of the abovementioned indices, utilized by the Government of the Grand Duchy of Luxembourg to define the two classes of area communicated to the Commission, correspond respectively to the characteristics of less-favoured areas and areas affected by specific handicaps referred to in Article 3 (4) and (5) of Directive No 75/268/EEC; (1)See page 1 of this Official Journal. (2)OJ No C 62, 15.3.1975, p. 19. Whereas according to the information provided by the Member State concerned, these areas are provided with adequate amenities, HAS ADOPTED THIS DIRECTIVE: Article 1 The areas of the Grand Duchy of Luxembourg which appear in the Annex shall form part of the Community list of less-favoured farming areas within the meaning of Article 3 (4) and (5) of Directive No 75/268/EEC. Article 2 This Directive is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 28 April 1975. For the Council The President M.A. CLINTON ANNEX - BILAG - ANHANG - ANNEXE - ALLEGATO - BIJLAGE ZONE DÃ FAVORISÃ E AU SENS DE L'ARTICLE 3 PARAGRAPHE 4 DE LA DIRECTIVE 75/268/CEE Cantons entiÃ ¨rement concernÃ ©s Clervaux Wiltz Vianden Diekirch Redange Mersch Echtemach Capellen Cantons partiellement concernÃ ©s Canton de Luxembourg Ã l'exception de l'agglomÃ ©ration de Luxembourg; cantons de Grevenmacher et de Remich Ã l'exception de la zone Ã vignobles; canton d'Esch-sur-Alzette : communes de Sanem, Reckange-sur-Mess, Leudelange, Mondercange, Bettembourg, Roeser, Frisange, Kayl, Rumelange. ZONES DÃ FAVORISÃ ES AU SENS DE L'ARTICLE 3 PARAGRAPHE 5 DE LA DIRECTIVE 75/268/CEE Zone 1 : communes de PÃ ©tange et de Differdange, Zone 2 : commune de Schifflange, Zone 3 : commune de Dudelange.